     Case 3:20-cv-00149-WQH-BLM Document 12 Filed 04/23/20 PageID.35 Page 1 of 2



1     KAZEROUNI LAW GROUP, APC
2     Abbas Kazerounian, Esq. (SBN: 249203)
      ak@kazlg.com
3     Nicholas R. Barthel, Esq. (SBN: 319105)
4     nicholas@kazlg.com
      245 Fischer Avenue, Suite D1
5     Costa Mesa, California 92626
6     Telephone: (800) 400-6808
      Facsimile: (800) 520-5523
7
8     Attorneys for Plaintiff,
      Don Hildre
9
                               UNITED STATES DISTRICT COURT
10
                             SOUTHERN DISTRICT OF CALIFORNIA
11
      DON HILDRE, Individually and On              Case No.: 3:20-cv-00149-WQH-BLM
12
      Behalf of All Others Similarly               CLASS ACTION
13    Situated,
                                                   NOTICE OF VOLUNTARY
14
                                Plaintiff,         DISMISSAL OF ACTION
15                                                 PURSUANT TO FED. R. CIV. P.
      v.                                           41(a)(1)(A)(i)
16
17    ONE PLANET OPS, INC.,
18
19                              Defendant.
20
21
22
23
24
25
26
27
28

      Notice of Voluntary Dismissal          -1-            Case No. 3:20-cv-00149-WQH-BLM
     Case 3:20-cv-00149-WQH-BLM Document 12 Filed 04/23/20 PageID.36 Page 2 of 2


1             TO THIS COURT AND TO ALL PARTIES AND THEIR
2 RESPECTIVE ATTORNEYS OF RECORD:
3             PLEASE TAKE NOTICE that Plaintiff Don Hildre hereby voluntarily
4 dismisses above-captioned action against Defendant One Planet Ops, Inc., in its
5 entirety, without prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).
6
7                                                Respectfully submitted,
8
9 Dated: April 23, 2020                          KAZEROUNI LAW GROUP, APC

10                                               BY: /S/ ABBAS KAZEROUNIAN
                                                 ABBAS KAZEROUNIAN, ESQ.
11                                               ATTORNEY FOR PLAINTIFF
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      Notice of Voluntary Dismissal         2               Case No: 3:20-cv-00149-WQH-BLM
